Exhibit 99.1 Contact: Mexican Restaurants, Inc. Andrew J. Dennard (713) 943-7574 Mexican Restaurants, Inc. Announces Fiscal Year-End Results (NASDAQ:CASA) Houston, Texas (March 24, 2009)For the fiscal year ended December 28, 2008, Mexican Restaurants reported a net loss of $3,987,011 or ($1.22) per diluted share. This compared with net income of $348,774 or $0.10 per diluted share for fiscal year 2007.For the fourth quarter ended December 28, 2008, the Company reported a net loss of $3,917,026 or ($1.20) per diluted share, compared with net income of $199,686 or $0.06 per diluted share for the same quarter in fiscal year 2007.During the fourth quarter ended December 28, 2008, the Company recorded a goodwill impairment of approximately $5.1 million, and a resulting approximate $1.3 million tax benefit.Goodwill represents the excess of costs over fair value of assets of businesses acquired.Testing for goodwill impairment must take place at least once annually or when events dictate more frequent testing as required by SFAS No. 142, “Goodwill and Other Intangible Assets.” The
